Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-9 are pending in this office action. This action is responsive to Applicant’s application filed 03/11/2020.
Information Disclosure Statement
3.	The references listed in the IDS filed 03/11/2020 has been considered. A copy of the signed or initialed IDS is hereby attached.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claim 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “An information linkage system, which is configured to allow a plurality of organizations to register and update data, and is formed of a computer including: 
 	a calculation device configured to execute predetermined calculation processing, to thereby implement the following functional modules; and 
 	a storage device accessible to the calculation device, the information linkage system comprising: 
 	an information linkage control module configured to receive a registration request for data, an update request for data, and an acquisition request for data from a plurality of external systems; 

 	an information linkage database access module configured to access the information linkage database in response to a request received by the information linkage control module; and 
 	a reliability calculation module configured to calculate reliability information relating to the data stored in the information linkage database”
(Step 1) The claim recites “An information linkage system, which is configured to allow a plurality of organizations to register and update data,“ as drafted, is a system, which is an information linkage of invention.
(Step 2A-Prong One) The limitation of “a calculation device configured to execute predetermined calculation processing, to thereby implement the following functional modules,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “system,” “computer,” “memory,” and “module,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system,” “computer,” “memory,” and “module,” language, “receive,” “calculate,” “linkage control,” “store,” or “response,” in the context of this claim encompasses the user manually receiving with a registration request for data, update request for data, and an acquisition request in his mind (e.g. calculation the information linkage store into memory has updated in his mind).
Similarly, the limitation of “a storage device accessible to the calculation device, the information linkage system comprising: an information linkage control module configured to receive a registration request for data, an update request for data, and an acquisition request for data from a plurality of external systems” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “system,” “computer,” “memory,” module,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system,” “computer,” “memory,” and “module,” in the context of this claim encompasses the user manually selection graph into the memory (e.g. an information linkage control module configured to receive a request for data from a plurality of external systems).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” calculation linkage information system to linkage control and  configured to registrant, update and acquit request of abstract ideas.
Additionally, MPEP 2106.04(a)(2)(II)(C), C. Managing Personal Behavior or Relationships or Interactions Between People, recites “An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40.”
The claim as a whole recites a system of organizing human activity. The claimed invention is a system that allows user to linkage database information in which data is allowed to be registered and updated. The mere nominal recitation of generic computer components, “system,” “computer,” “memory,” and “module,” does not take the claim out of the system of register and update. Thus, the claim recites an abstract idea.
Therefore, it also falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas.
 Accordingly, the claim recites an abstract idea.
 (Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “system,” “computer,” “memory,” and “module,” to perform the “receive,” “calculate,” “linkage control,” “store,” or “response,” steps. The “system,” “computer,” “memory,” and “module,” in these steps are recited at a high-level of generality such that they 
“access module configured to access the information linkage database in response to a request received by the information linkage control module” no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – “…access module configured to access the information linkage database in response to a request received by the information linkage control module” where merely describes how to generally “linkage” the concept of response data request in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to “receive,” “calculate,” “linkage control,” “store,” or “response,” data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) Which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
calculating whether the content linkage is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for “receive,” “calculate,” “linkage control,” “store,” or “response,”, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “system,” “computer,” “memory,” and “module,” to perform reliability calculation configured to calculate reliability information relating to the data stored in the information linkage database into the memory steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The other additional elements, “receive,” “calculate,” “linkage control,” “store,” or “response,” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to “calculate” and “link” data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Further, the limitation “calculate” and “link” is not sufficient to amount to significantly linkage” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 2 recites “wherein the reliability calculation module is configured to calculate the reliability information through use of at least one of: an attribute of each of the plurality of organizations that has provided the data stored in the information linkage database…” rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 3 recites “wherein the reliability calculation module is configured to determine the reliability information for each of the plurality of organizations that has provided the data stored in the information linkage database” rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 4 recites “wherein the reliability calculation module is configured to determine the reliability information for each of the plurality of organizations that has provided the data stored in the information linkage database and for each data item of the data stored in the information linkage database” rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 5 recites “wherein the reliability calculation module is configured to determine the 
Claim 6 recites “wherein the information linkage control module is configured to output the data read out from the information linkage database by attaching the reliability information thereto” rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 7 recites “wherein the information linkage control module is configured to output data selected in accordance with the reliability information from the data read out from the information linkage database” rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 8-9 are method claims, similarly to the system claims also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Hence, the claims 1-9 are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out 
5.	Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US Patent Publication No. 2020/0074562 A1, hereinafter “Johnson”) in view of Gelvin (US Patent Application No. 2010/0148940 A1, hereinafter “Gelvin”).
As to Claim 1, Johnson teaches the claimed limitations:
“An information linkage system, which is configured to allow a plurality of organizations to register and update data, and is formed of a computer including:” as systems, methods, and articles of manufacture for generating product-merchant data links are disclosed. In various embodiments, the system may receive a request to generate a product-merchant data linkage (paragraph 0005).
 	“A calculation device configured to execute predetermined calculation processing, to thereby implement the following functional modules” as calculating a first measure of the area of the first window and a second measure of the area of the unobstructed portion of the first window; calculating a scaling factor which is proportional to the difference between the first measure and the second measure (paragraph 0031). A micro-app desires to communicate with a device or network other than the mobile device or mobile operating system, the micro-app may leverage the communication protocol of the operating system and associated device hardware under the predetermined rules of the mobile operating system (paragraph 0057).
 	“A storage device accessible to the calculation device, the information linkage system comprising: an information linkage control module configured to receive a registration request for data, an update request for data, and an acquisition request for data from a plurality of external systems” as method of generating a product-merchant data linkage may include importing and filtering raw transaction data records from a card receivable system, a merchant payable system, and a settlement system. Issuer system may receive a request to generate a 
 	“An information linkage database access module configured to access the information linkage database in response to a request received by the information linkage control module” as the system may receive a request to generate a product-merchant data linkage. The system may receive a raw data set comprising unlinked records. The system may generate the product-merchant data linkage based on a matching logic and the spend data. The system may construct a linked data set, wherein the unlinked records are linked on the basis of the product-merchant data linkage, the system may also match the unlinked records on the basis of a transaction identifier, and may link a card receivable system record, a merchant payable system record, and a settlement system record where the transaction identifier matches between each of the card receivable system record, the merchant payable system record, and the settlement system record. The system may store the linked records as match data (abstract, paragraph 0005). System may provide a greater level of sophistication and control for big data systems. For example, relating records of interest may be spread across multiple storage systems and formats with limited understanding of where records are stored and how they may be related, relationships between records of interest may be hidden by gaps in record formatting between 
 	“A reliability calculation module configured to calculate reliability information relating to the data stored in the information linkage database” as the system may increase data reliability or accuracy by reducing reliance on probabilistic models for relating records of interest. The process increases the reliability and speed of data presentation by enabling direct linkages between records of interest on the basis of existing elements. In various embodiments the technical solution is a one-to-one tie enabled between the customer information and the data generated by a card receivables system, a settlement system, and a merchant payable system that increases the reliability and speed of transaction analysis (paragraphs 0006, 0012-0013). Furthermore, in response to segregating match data by subtype, issuer system may provide a robustness or reliability measure of the relationship between data elements of linked transaction records. Stated another way, issuer system may determine a trust level for the product-merchant data link as a function of the types match data by linking with customer data or a card 
Johnson does not explicitly teach the claimed limitation “an update request for data; data is allowed to be registered and updated; an information linkage database in which data is allowed to be registered and updated”.
	Gelvin teaches high reliability access to remote Wireless Integrated Network Sensor Next Generation (WINS NG) nodes and networks enables remote interrogation and control of the sensor network; this reliability is achieved using a plurality of couplings, with automatic adjustment of the processing and communications to deal with failures of any of these couplings. Linkage to databases enables extra resources to be brought to bear in analysis and archiving of events, and database methods can be used to control the entire network in a more transparent manner, to enable more efficient control and design (paragraph 0026). The master is just another sensor node, or may be a more sophisticated device. The elements of the network are hand registered, and there is limited self-assembly and reconfiguration capability residing in the network (e.g., updating of addresses as new nodes are registered). Typically, the parameters of the sensors are controlled by the master and raw measurements are forwarded to the master with little or no processing. For example, in remote meter reading applications the meter value at some particular time is sent. However, in LWIM networks extensive processing is performed to make decisions, and thus reduce the communications traffic and relieve the burdens of the master. The master reports the results to the user interface, following some computation, using a long range communication link (paragraph 0012). Initiates data acquisition by a Sensor Interface Processor. Sampled data is transferred to a data buffer in the preprocessor. Member variables include: Initial measurement gain (which may be later updated by automatic gain control), channel select, sample rate, and number of samples. This function is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Johnson, and Gelvin before him/her, to modify Johnson data is allowed to be registered and updated because that would allow next generation nodes network system linking control capability for applications in transportation, manufacturing environmental monitoring, and safety and security as taught by Gelvin (abstract). Or the system may reduce the cost of development or system processing time for data mining by reducing data transformations and not requiring additional hardware development or demanding additional information flow as taught by Johnson (paragraph 0012).

As to Claim 2, Johnson teaches the claimed limitations:
  “Wherein the reliability calculation module is configured to calculate the reliability information through use of at least one of: an attribute of each of the plurality of organizations that has provided the data stored in the information linkage database; value of the data stored in the information linkage database; a reliability level of source data of the data stored in the information linkage database; an elapsed time since the data stored in the information linkage database is acquired; 	a result of an actual survey relating to the data stored in the information linkage database; or information indicating whether the data stored in the information linkage database has been verified by a person relating to the data” as (paragraphs 0006, 0012-0013, 0027). 
Gelvin teaches (paragraphs 0013, 0026, 0091).

As to Claim 3, Johnson teaches the claimed limitations:

  Gelvin teaches (paragraphs 0188, 0384).

As to Claim 4, Johnson teaches the claimed limitations:
 	 “Wherein the reliability calculation module is configured to determine the reliability information for each of the plurality of organizations that has provided the data stored in the information linkage database and for each data item of the data stored in the information linkage database” as (paragraphs 0006, 0012-0013, 0021). 

As to Claim 5, Johnson teaches the claimed limitations:
 	“Wherein the reliability calculation module is configured to determine the reliability information for each piece of data stored in the information linkage database” as (paragraphs 0006, 0012-0013, 0015, 0017-0019, 0066). 
	Gelvin teaches (paragraphs 0025-0026, 0088, 0091).

As to Claim 6, Johnson teaches the claimed limitations:
 	“Wherein the information linkage control module is configured to output the data read out from the information linkage database by attaching the reliability information thereto” as (paragraphs 0003-0004, 0013, 0034). 
Gelvin teaches (paragraphs 0026, 0083, 0085-0086, 0129, 0286, 0356, and 0362).

As to Claim 7, Johnson teaches the claimed limitations:

	Gelvin teaches (paragraphs 0025-0026, 0088, 0091).

As to claims 8-9 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-2. In addition, Johnson teaches systems, methods, and articles of manufacture for generating product-merchant data links are disclosed. In various embodiments, the system may receive a request to generate a product-merchant data linkage (paragraph 0005).
. Therefore these claims are rejected for at least the same reasons as claims 1-2.

Examiner’s Note
6.	Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07/02/2021											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156